If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re ANTHONY/BRADFORD/JOHNSON/LEWIS,                                August 18, 2022
Minors.
                                                                     No. 359786
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 2004-432296-NA


Before: SAWYER, P.J., and SHAPIRO and REDFORD, JJ.

PER CURIAM.

       Respondent-mother appeals as of right the trial court’s order terminating her parental rights
to her minor children, JB, CL, ML, MJ, and CJ, under MCL 712A.19b(3)(c)(i) and (j). For the
reasons stated in this opinion, we affirm.

                                       I. BACKGROUND

        In August 2018, the Department of Health and Human Services (DHHS) petitioned the
trial court to remove seven minor children from respondent’s care.1 According to the petition,
respondent had a substantial history with Children’s Protective Services (CPS) dating back to
2004. The current petition arose after complaints of physical abuse and neglect of the children and
CJ testing positive for THC at birth. The CPS worker who authored the petition visited respondent
and her then-partner’s2 home in June 2018 and found unsuitable conditions for the children. The
residence was a foreclosed property, the front window was covered by a board, the children did
not have beds, and there were no provisions in the home for a newborn. The petition alleged that
respondent’s substance abuse prevented her from providing adequate care to her children and
created a risk of harm to her children.

       Respondent made admissions to certain allegations in the petition, including that she did
not have suitable housing and that she smoked marijuana while pregnant with CJ. As part of the


1
 Two of the children were later dismissed from the petition because the respective fathers either
had or later obtained sole legal and physical custody of the child.
2
  At the time, respondent was living with the legal father of MJ and CJ. He has not appealed the
termination of his parental rights to those children.


                                                -1-
case service plan, respondent was ordered to participate in substance abuse therapy, random drug
screens and individual counseling, and to obtain and maintain suitable housing. She also was
ordered to complete parenting classes, infant mental health services and regularly visit her
children.

       A supplemental petition for termination was filed in September 2019 outlining
respondent’s failure to comply with and benefit from the case service plan. The initial termination
hearing was not completed in large part because of the COVID-19 pandemic. In March 2021,
DHHS filed an updated supplemental petition for termination.

        The termination hearing concluded in September 2021. The trial court found clear and
convincing evidence to terminate respondent’s parental rights under MCL 712A.19b(3)(c)(i) and
(j). The court found that respondent had not complied with her case service plan since the initial
removal of her children. Specifically, respondent completed only three of 119 drug screens, and
one of her completed drug screens was positive for cocaine. Further, respondent was found to
have moved four times during this case, refused to allow a home assessment of her current housing,
and recently informed a foster-care worker that her housing was not suitable for children. In
addition, respondent only attended 32 of 269 supervised visits and sometimes went months without
seeing her children. The court further found by a preponderance of the evidence that it was in the
best interests of all the children to terminate respondent’s parental rights.

                                  II. STATUTORY GROUNDS

       Respondent argues that the trial court clearly erred by finding clear and convincing
evidence to terminate her parental rights under MCL 712A.19b(3)(c)(i). We disagree.3

        “To terminate parental rights, the trial court must find that at least one of the statutory
grounds for termination in MCL 712A.19b(3) has been proved by clear and convincing evidence.”
In re Keillor, 325 Mich App 80, 85; 923 NW2d 617 (2018) (quotation marks and citation omitted).
A trial court may terminate parental rights under MCL 712A.19b(3)(c)(i) if it finds by clear and
convincing evidence that:

              (c) The parent was a respondent in a proceeding brought under this chapter,
       182 or more days have elapsed since the issuance of an initial dispositional order,
       and the court, by clear and convincing evidence, finds either of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.




3
  “This Court reviews for clear error the trial court’s factual findings and ultimate determinations
on the statutory grounds for termination.” In re White, 303 Mich App 701, 709; 846 NW2d 61
(2014). “The trial court’s factual findings are clearly erroneous if the evidence supports them, but
we are definitely and firmly convinced that it made a mistake.” Id. at 709-710.


                                                -2-
“This statutory ground exists when the conditions that brought the children into foster care
continue to exist despite the time to make changes and the opportunity to take advantage of a
variety of services . . . .” In re White, 303 Mich App 701, 710; 846 NW2d 61 (2014) (quotation
marks and citation omitted).

       Approximately 32 months had passed between the initial disposition in November 2018
and the termination hearing that began in July 2021. The primary conditions that led to
respondent’s adjudication were unsuitable housing and substance abuse issues.

        With regard to housing, respondent had been living with her uncle for about two years at
the time of the termination hearing. Respondent did not allow a foster-care worker to assess her
residence, despite monthly requests for an evaluation. According to foster-care worker Justin
Redder, the reason respondent gave for not allowing the inspection was that her home was not
appropriate for reunification. Redder testified that he attempted to assist respondent to find
appropriate housing. Specifically, he provided her with a list of several resources in the local area
showing available housing, but respondent did not work with him to find housing. Accordingly,
it was not clear error for the trial court to find that respondent did not rectify this condition.

        There was also sufficient evidence presented that respondent failed to adequately address
her substance abuse issues. Redder’s testimony revealed that, although respondent was currently
treating with a substance abuse therapist at the time of the termination hearing, efforts to have her
participate in substance abuse counseling were initially unsuccessful despite multiple referrals for
this counseling. Sharman Siberman, respondent’s substance abuse and domestic violence
counselor, testified that respondent was addressing substance abuse and domestic violence issues
in individual therapy and that her marijuana use was because of chronic ankle pain. However, as
of the termination hearing, respondent had completed only three drug screens out of 119 screens
that were offered. The results of the three drug screens that respondent did complete were all
positive for THC, and one was positive for cocaine, which the trial court found especially
concerning.

        Other barriers to reunification included respondent’s parenting skills. Although respondent
completed parenting classes, she was not compliant with visitations after these classes were
completed, and therefore was unable to show whether she benefited from the parenting classes.
Respondent was regularly scheduled to visit with the children, but her visitation record was poor,
attending only 32 of 269 possible visits. Respondent did not complete the court-ordered infant
mental health services.

        In sum, the trial court did not clearly err by finding that the conditions that led to the
adjudication—including unsuitable housing and substance abuse issues—continued to exist at the
time of the termination hearing. Further, the trial court did not clearly err by finding that there was
no reasonable likelihood that the conditions will be rectified within a reasonable time considering
the children’s ages and the amount of time that respondent had to comply and benefit from the
case service plan.

       Because only one statutory ground for termination is needed, we decline to address
respondent’s argument that the trial court erred by terminating her parental rights under MCL
712A.19b(3)(j).


                                                 -3-
                                      III. BEST INTERESTS

        We also conclude that the trial court did not clearly err when it determined that termination
of respondent’s parental rights was in the children’s best interests.4

         “To determine whether termination of parental rights is in a child’s best interests, the court
should consider a wide variety of factors that may include the child’s bond to the parent, the
parent’s parenting ability, the child’s need for permanency, stability, and finality, and the
advantages of a foster home over the parent’s home.” In re White, 303 Mich App at 713.
(quotation marks omitted). “The trial court may also consider a parent’s history of domestic
violence, the parent’s compliance with his or her case service plan, the parent’s visitation history
with the child, the children’s well-being while in care, and the possibility of adoption.” Id. at 714.
“[T]he trial court has a duty to decide the best interests of each child individually.” In re
Olive/Metts Minors, 297 Mich App 35, 42; 823 NW2d 144 (2012) (citation omitted). However,
the trial court is not required to make explicit findings regarding best interests as to each child
where the factual findings would be redundant. In re White, 303 Mich App at 716.

        Respondent and her sister both testified that respondent had a close bond with her children.
The trial court considered respondent’s bond with the children, but was concerned by respondent’s
failure to consistently visit them, and the corresponding effect on the parent-child bond. Again,
respondent attended only 32 of 269 supervised visits and sometimes went months without seeing
her children. Redder testified that respondent’s failure to consistently visit or provide for her
children physically or emotionally was difficult on them. Respondent never progressed to
unsupervised visits with her children because her visits were infrequent and she was noncompliant
with drug screens.

         The trial court considered that relative placement weighs against termination of parental
rights, In re Olive/Metts Minors, 297 Mich App at 42, and a potential guardianship. Nonetheless,
the court determined that the young children needed permanency and stability, and that this could
be best achieved through adoption. All of the children were doing well in their relative placements,
and all of the placements were willing to adopt the children. Respondent had nearly three years to
comply and benefit from the case service plan and failed to do so. Given this, the trial court did
not clearly err by declining to give respondent more time to plan for the children and instead
determining that termination of her parental rights was in the children’s best interests.

       Affirmed.

                                                               /s/ David H. Sawyer
                                                               /s/ Douglas B. Shapiro
                                                               /s/ James Robert Redford




4
 We review “for clear error the trial court’s determination regarding the children’s best interests.”
In re White, 303 Mich App at 713.


                                                 -4-